705 S.E.2d 348 (2010)
In the Matter of J.H.K. and J.D.K.
No. 369PA10.
Supreme Court of North Carolina.
November 23, 2010.
Deana K. Fleming, Margaret Rowlett, Greensboro, for J.H.K. et al.
Janet K. Ledbetter, for Jonathan Mark Kepley.
Mercedes O. Chut, Greensboro, for Guilford County D.S.S.
Cathy Moore, Assistant County Attorney, Kathleen A. Widelski, Senior Associate Attorney, *349 for N.C. Association of Social Services Attorneys.
Jamie Hamlett, for N.C. Association of Social Services Attorneys.
The following order has been entered on the motion filed on the 22nd of November 2010 by Respondent-Appellee for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 23rd of November 2010."
Respondent-Appellee shall have up to and including the 10th day of January 2011 to file and serve his/her brief with this Court.